Citation Nr: 1641490	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  11-24 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a myeloproliferative disorder, to include thrombocytosis and leukemia.


REPRESENTATION

Appellant represented by:	Leann Baker, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In August 2012, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  The Veteran submitted a waiver of Agency of Original Jurisdiction (AOJ) consideration of new evidence pursuant to 38 C.F.R. § 20.1304  (2015).    

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  The issue was remanded in March 2014 for a VA medical examination and opinion to determine whether the Veteran has a myeloproliferative disorder that is related to his in-service herbicide exposure.  The VA examiner was asked to clarify whether the Veteran has a diagnosis of leukemia and if so, whether the leukemia is one of the chronic B-cell leukemias.  The Veteran was afforded a VA examination in March 2016.  The VA examiner provided a medical opinion as to whether the myeloproliferative disorder is related to the Veteran's in-service herbicide exposure.  However, the VA examiner did not clarify whether the Veteran's myeloproliferative disorder was leukemia and if so, whether it was a form of a chronic B-cell leukemia.  The VA examiner indicated that the diagnosis was essential thrombocythemia.  

The Board notes that the Veteran asserts that essential thrombocythemia is the same as leukemia.  A February 2010 abdomen CT scan report indicates that the Veteran had leukemia with left upper quadrant pain and a splenic infarct was to be ruled out.  However, it is not clear whether this notation of leukemia was noted as a history or whether this was a clinical diagnosis.  In an April 2014 letter, Dr. Tallman, Chief, Leukemia Service Department of Medicine, Memorial Sloan-Kettering Cancer Center, stated that the Veteran was a patient under his care of Memorial Sloan Kettering Cancer Center and the diagnosis was Myeloproliferative Disorder characterized by Essential Thrombocythemia which is a blood disorder associated with an elevation in his platelet count.  Dr. Tallman indicated that the Veteran was receiving treatment with Hydrea to keep his platelet count controlled to prevent blood clotting.  The Veteran was also found to have Jak2 mutation associated with his diagnosis and there was a risk that his condition can transform to Acute Leukemia.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, this matter must be remanded to the AOJ in order to obtain substantial compliance with the instructions of the March 2014 remand.  A medical opinion as to whether the Veteran has a diagnosis of leukemia and if so, whether the leukemia is one of the chronic B-cell leukemias is necessary because leukemia is a chronic presumptive disease and chronic B-cell leukemia is an herbicide presumptive disease.  See 38 C.F.R. § 3.307 (2015).  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Ask the VA examiner who conducted the March 2016 examination (or if no longer available, a suitable replacement) to prepare an addendum medical on the following questions:

a).  Does the Veteran have a diagnosis of leukemia and if so, is the leukemia one of the chronic B-cell leukemias? 

b).  Is it as likely as not (50 percent probability or more) that any current diagnosis of leukemia was incurred in active service or is related to active service including exposure to herbicide agents?  

The opinion should include a fully supported rationale.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report. 

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the AOJ should schedule the Veteran for such an examination.

2.  Readjudicate the claim remaining on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




